RENDERED: FEBRUARY 25, 2022; 10:00 A.M.
                          NOT TO BE PUBLISHED

                   Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2021-CA-0091-MR

BRYAN S. WOOD AND NICK WOOD
LOVE, F/K/A AMBER WOOD LOVE,
AS ADMINISTRATOR OF THE
ESTATE OF RHONDA WOOD
ZDROJOWY1                                                                      APPELLANTS


                  APPEAL FROM BOYLE CIRCUIT COURT
v.             HONORABLE BRIAN K. PRIVETT, SPECIAL JUDGE
                        ACTION NO. 18-CI-00313


CENTRAL KENTUCKY FEDERAL
SAVINGS BANK                                                                       APPELLEE


                                         OPINION
                                        AFFIRMING

                                        ** ** ** ** **

BEFORE: CALDWELL, CETRULO, AND JONES, JUDGES.

CALDWELL, JUDGE: The Appellants, Bryan S. Wood and Nick Wood Love,

f/k/a Amber Wood Love, as Administrator of the Estate of Rhonda Wood


1
  The notice of appeal contained a misspelling of the Estate, naming the “Estate of Rhona [sic]
Wood Zdrojowy.” The record makes it clear that the former Mrs. Wood’s first name was, in
fact, Rhonda, not Rhona.
Zdrojowy (“the Woods”), seek relief from the decision of the Boyle Circuit Court’s

grant of summary judgment in favor of the Appellee, Central Kentucky Federal

Savings Bank (“Bank”). The Woods had filed suit against the Bank alleging

breach of contract for failure to maintain insurance coverage on a home purchased

by the Woods for which the Bank had provided a mortgage. The circuit court

entered summary judgment in favor of the Bank. We affirm.

                                     FACTS

            In December of 1998, Dr. Bryan Wood and his wife, Rhonda,

purchased a home in Danville, Kentucky, executing a promissory note and

mortgage with Central Kentucky Federal Savings Bank for the purchase. At the

time, the Woods were living in Oklahoma and Dr. Wood had just accepted the

position of Director of the Emergency Department at Ephraim McDowell Hospital.

Because they were purchasing the home from afar, the Bank assisted them in

securing necessary homeowner’s insurance. The Bank facilitated acquiring a

policy covering the home and its contents through State Farm as the Woods told

the Bank previous insurance had been obtained through that insurance company.

            Every month, a part of the Woods’ mortgage payment was placed in

escrow and used by the Bank to pay the insurance premiums, which were actually

remitted by the Bank. This arrangement persisted until 2013.




                                       -2-
              In September of 2013, State Farm insists that it noticed the Bank and

the Appellants that it would not be renewing the coverage when the current

insurance policy term expired on December 18 of that year. Neither the Bank nor

Dr. or Mrs. Wood2 acknowledged receiving the notice. The Bank became aware of

an issue with the policy when the annual billing notice was not received, and an

employee reached out to the local State Farm agent to inquire about the missing

invoice. The employee was told that the Woods would have to contact State Farm,

but was not informed that the insurance company had elected not to continue the

policy because of “overall claim activity” by the Woods.

              An employee of the Bank attempted to contact Mrs. Wood on her cell

phone and was not able to reach her. On December 17, 2013, the Bank sent Mrs.

Wood a notice at the subject address stating that if insurance was not secured on

the residence, the Bank would place insurance covering only the structure and not

the contents (“force-placed insurance”). Mrs. Wood was out of town on a holiday

vacation and did not receive the notice until she returned home. A fire occurred on

December 26, 2013, shortly after Mrs. Wood’s return, destroying the home and

contents. Prior to the fire, the Bank had obtained force-placed insurance to protect




2
 The Woods were divorced in 2012 and only the former Mrs. Wood was living in the residence.
Dr. Wood had executed a quitclaim deed granting his interest in the property to Mrs. Wood as
part of the property settlement. However, he remained obligated to the Bank on the promissory
note and mortgage.

                                             -3-
its interest in the property. However, at the time of the fire, there was no insurance

in place to cover the Woods’ equity in the home or its contents.

             Mrs. Wood, then remarried and known as Rhonda Wood Zdrojowy,

passed away on June 29, 2015, and her child and only beneficiary, Amber Wood

Love, n/k/a Nick Wood Love, was named Administrator of her estate. Thereafter,

in August of 2018, the Woods sued the Bank, State Farm, and the local State Farm

agent in Boyle Circuit Court, alleging breach of contract and breach of fiduciary

duty. State Farm and the local agent moved for dismissal, which was granted and

affirmed on appeal.3 The Bank filed a motion for summary judgment, which was

likewise granted. The Woods appeal that determination.

                            STANDARD OF REVIEW

             The standard of review of a trial court’s determination on a motion for

summary judgment is de novo, as such is a pure question of law. Cmty. Fin. Servs.

Bank v. Stamper, 586 S.W.3d 737, 741 (Ky. 2019). “A grant of summary

judgment is reviewed de novo because factual findings are not at issue.” Feltner v.

PJ Operations, LLC, 568 S.W.3d 1, 3 (Ky. App. 2018), discretionary review

denied (Mar. 6, 2019) (citing Pinkston v. Audubon Area Community Services, Inc.,

210 S.W.3d 188, 189 (Ky. App. 2006)).


3
 Wood v. State Farm Fire & Cas. Co., No. 2019-CA-000462-MR, 2020 WL 1898401 (Ky. App.
Apr. 17, 2020).


                                         -4-
                                     ANALYSIS

             The Woods argue several theories which place liability for the failure

to adequately insure the home and its contents on the Bank. We find these theories

of liability unpersuasive and affirm the trial court.

             A. Breach of Contract

             The Woods allege that the Bank breached the mortgage contract when

it failed to obtain sufficient insurance to cover their interests, as well as the Bank’s,

after the State Farm policy was terminated by the insurer. The trial court found

that the plain language of the mortgage contract belies the Woods’ claim, and we

agree.

             Paragraph 5 of the mortgage reads:

             Hazard Insurance. Borrower shall keep the
             improvements now existing or thereafter erected on the
             Property insured against loss by fire, hazards included
             with in the term “extended coverage,” and such other
             hazards as Lender may require and in such amounts and
             for such periods as Lender may require; provided, that
             Lender shall not require that the amount of such coverage
             exceed that amount of coverage required to pay the sums
             secured by this Mortgage.

             Under the contract, it was the Woods’ responsibility to obtain and

maintain coverage in an amount equal to the amount of indebtedness even if the

Bank had a responsibility to remit the payments from funds held in escrow for such

purpose. Further, it is not clear that the Bank could have instituted a contract


                                           -5-
covering the contents of the property as the Bank had no ownership interest in the

personalty contained in the home. See KRS4 304.14-060.5

                 In Rayborn v. Fort Thomas Bldg. & Loan Ass’n, the Court held that

the terms of a mortgage placing responsibility for obtaining and maintaining

insurance coverage on the subject property is the responsibility of the mortgagor,

even when, as here, the mortgagee paid the premiums for such insurance from

escrowed funds. 453 S.W.2d 558 (Ky. 1970). “Since the mortgagee had no duty,

only a right, to secure insurance coverage if the mortgagors failed to do so, we can

only conclude that this unfortunate loss occurred as a result of the failure of the

Rayborns to perform a function that they alone were required to do.” Id. at 560.

                 Paragraph 7 of the mortgage provides:

                 Protection of Lender’s Security. If Borrower fails to
                 perform the covenants and agreements contained in this
                 Mortgage . . . then Lender at Lender’s option, upon
                 notice to Borrower, may make such appearances,

4
    Kentucky Revised Statutes.
5
      (1) No contract of insurance of property or of any interest in property or arising from
      property shall be enforceable as to the insurance except for the benefit of persons having an
      insurable interest in the things insured as at the time of the loss.
      (2) “Insurable interest” as used in this section means any actual, lawful, and substantial
      economic interest in the safety or preservation of the subject of the insurance free from loss,
      destruction, or pecuniary damage or impairment.

KRS 304.14-060.

“Insurable interest is that interest in the subject matter insured by virtue of which the person
insured will derive pecuniary benefit or advantage from its preservation, or will suffer pecuniary
loss or damage from its destruction or injury by the happening of the event insured against.”
Patrick v. Kentucky Farm Bureau Mut. Ins. Co., 413 S.W.2d 340, 343 (Ky. 1967).

                                                  -6-
             disburse such sums and take such action and is necessary
             to protect Lender’s interest . . . .

             Because the Woods had failed to comply with their duties under

Paragraph 5, the Bank acted pursuant to Paragraph 7 to obtain force-placed

insurance to protect its interests. Under the clear language of the contract, the

Bank had no duty to obtain coverage over that amount of remaining indebtedness.

In fact, the clear terms of the contract restricted the Bank from securing insurance

in an amount greater than its interest.

             As noted by the trial court, mortgage contracts are contracts between

the borrower and lender and the common rules of contract interpretation apply.

“The rules of contract interpretation apply to our review of the language of a

mortgage.” First Commonwealth Bank of Prestonsburg v. West, 55 S.W.3d 829,

835 (Ky. App. 2000) (citing Calomiris v. Woods, 353 Md. 425, 727 A.2d 358, 362

(1999)). The language in paragraphs 5 and 7 is clear. Therefore, it is not only

unnecessary to resort to any extrinsic evidence of the parties’ course of dealing, as

the Woods urge, but to do so would be inappropriate. See Catron v. Citizens

Union Bank, 229 S.W.3d 54, 57 (Ky. App. 2006). The terms of the mortgage are

unambiguous, and it would not be appropriate to ignore the express terms of the

contract without reason. Regardless, the express terms of the mortgage, as noted

above, prohibited the Bank from obtaining force-placed insurance in an amount

greater than the Bank’s exposure, even if they could have obtained such insurance.

                                          -7-
             The Woods would have us find that the failure of the Bank to notify

them of the need to obtain force-placed insurance, via certified mail, would equate

to a breach of such import so as to impute duties not bargained for under the

mortgage contract and cause the Bank to be liable for the personal losses of the

Woods. We will not so find.

             The Bank points out that if the former Mrs. Wood was out of town so

as not to receive the first-class mail notification from the Bank announcing the

need to force-place insurance, she would not have received a certified mail

notification either. Further, it is not the method of notification that caused the

insurance to lapse, but rather the actions of the Woods, in claiming coverage for

past casualties, even if not of their own making, which led to the insurance

company’s decision not to renew the coverage. The mortgage contract is clear; the

duty to ensure the property lay with the Woods pursuant to paragraph 5 of the

contract. Further, the contents of the home are wholly irrelevant to the mortgage

and the Bank only was to force place insurance in an amount to “protect Lender’s

interest.”

             B. Breach of Fiduciary Duty

             Despite a dearth of caselaw supporting the contention that the Bank

owed them a fiduciary duty, the Woods maintain such duty exists. Rather, caselaw

makes clear that a bank owes no fiduciary duty to its customers.


                                          -8-
             A fiduciary duty is defined as “a special confidence
             reposed in one who in equity and good conscience is
             bound to act in good faith and with due regard to the
             interests of the one reposing confidence.” Steelvest [v.
             Scansteel Service Center, Inc.], 807 S.W.2d [476] at 485
             [(Ky. 1991)], quoting Security Trust Co. v. Wilson, 307
             Ky. 152, 210 S.W.2d 336 (Ky. 1948). As a general rule,
             banks do not owe a fiduciary duty to their customers. de
             Jong v. Leitchfield Deposit Bank, 254 S.W.3d 817, 822
             (Ky. App. 2007).

Snow Pallet, Inc. v. Monticello Banking Co., 367 S.W.3d 1, 4 (Ky. App. 2012).

             The Bank owed no fiduciary duty to the Woods. And the fact that the

Bank facilitated the placement of the policy at the onset of the contractual

relationship and paid insurance premiums with escrowed funds, as alleged by the

Woods, are insufficient facts upon which to so find. There is no genuine issue of

material fact so as to hold summary judgment was improper. Looking at the

factual allegations of the Woods in a light most favorable to them, there has not

been a sufficient factual predicate to sustain the allegation of breach of fiduciary

duty.

             To make out a claim that a fiduciary relationship existed,
             the party claiming the fiduciary relationship must first
             show the relationship existed before the transaction that
             is the subject of the action. Second, the party claiming a
             fiduciary relationship must show that reliance was not
             merely subjective. Third, the party claiming a fiduciary
             relationship must show that the nature of the relationship
             imposed a duty upon the fiduciary to act in the
             principal’s interest, even if such action were to the
             detriment of the fiduciary.


                                          -9-
Ballard v. 1400 Willow Council of Co-Owners, Inc., 430 S.W.3d 229, 242 (Ky.

2013) (citations omitted).

             While the Bank and the Woods had a fifteen-year relationship before

the insurance lapse and fire occurred and the Woods have shown that they, in fact,

relied upon the Bank to make the premium payments from escrowed funds, there

has been no factual allegation concerning the third requirement. The Woods have

forwarded no factual predicate for a finding that the Bank was required to act in the

Woods’ interests to the detriment of its own actions. Rather, the clear terms of the

contract between the parties established that the Bank had permission to act in its

own interest by obtaining force-placed insurance. In no way can this be argued to

be in favor of the Woods and contrary to the Bank’s interests. Summary judgment

was therefore proper and appropriate.

                                  CONCLUSION

             For the foregoing reasons, we affirm the Boyle Circuit Court’s order

granting the Bank summary judgment.

             ALL CONCUR.



BRIEFS FOR APPELLANTS:                     BRIEF FOR APPELLEE:

David J. Guarnieri                         Brendan J. Shevlin
Trevor M. Nichols                          Danville, Kentucky
Lexington, Kentucky


                                        -10-